DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10939467. Although the claims at issue are not identical, they are not patentably distinct from each other because following of:

Application
Patent
1. An information handling system comprising: a wireless interface and a plurality of antenna systems configured to establish a wireless link to a first wireless base transceiver station (BTS) in a wireless neighborhood having a plurality of wireless BTSs; 
a processor at the wireless interface configured to execute code instructions for a carrier sense multiple access (CSMA) media access control protocol employing back-off time periods to avoid packet collision; 

the wireless interface to detect carrier frequency operation by a carrier sense mechanism indicating transmission is busy on the wireless link with the first BTS from another device; 
a radio scanning modem to scan a plurality of radio channels for alternative BTSs operating in the wireless neighborhood during a tune out time beginning upon the detection of the carrier frequency operation is busy and ending at a next distributed inter-frame space period of the CSMA protocol; the processor configured to evaluate an alternative BTS key performance indicator (KPI) for at least one detected, alternative BTS operating in the wireless neighborhood during the tune out time to determine an alternative wireless link option with the alternative BTS; and 





the wireless interface transmitting a data frame to the first BTS upon expiration of a back-off period assigned to the information handling system and detection of no carrier frequency by the carrier sense mechanism.
1. An information handling system comprising: a wireless interface for transmitting a data frame via a wireless link to a first wireless base transceiver station (BTS) in a wireless neighborhood having a plurality of wireless (BTSs) within communication range of the wireless interface; 
a plurality of antenna systems operating via the wireless interface executing code instructions for a carrier sense multiple access (CSMA) media access control protocol employing back-off time periods to avoid packet collision; 
the wireless interface detecting carrier frequency operation by a carrier sense mechanism indicating transmission is busy on the wireless link with the first BTS from another device; 
a radio scanning modem for scanning a plurality of radio channels for alternative BTSs operating in the wireless neighborhood via the plurality of antenna systems during a tune out time beginning upon the detection of the carrier frequency operation by the carrier sense mechanism indicating transmission is busy on the wireless link from another device and ending at a next distributed inter-frame space period of the CSMA protocol; a processor implementing a network evaluation scheduling system for detecting alternative  BTS key performance indicator (KPI) for each detected, alternative BTS operating in the wireless neighborhood during the tune out time and determining alternative wireless links with the alternative BTSs based on a different KPI; and 
the wireless interface transmitting a data frame to the first BTS upon expiration of a back-off period assigned to the information handling system and detection of no carrier frequency by the carrier sense mechanism.

	
- Regarding to the different between Application and Patent, it have been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

	. Examiner's Note: Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471